Case: 2:20-cv-02184-ALM-CMV Doc #: 15 Filed: 11/02/20 Page: 1 of 1 PAGEID #: 135




                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION

OUMAR NZEYIMANA,
                                              CASE NO. 2:20-CV-2184
        Petitioner,                           CHIEF JUDGE ALGENON L. MARBLEY
                                              Magistrate Judge Chelsey M. Vascura
        v.

WILLIAM BARR, et al.,

        Respondents.

                                             ORDER

        On September 14, 2020, the Magistrate Judge issued a Report and Recommendation

recommending that Respondent’s Motion to Dismiss (ECF No. 13) be granted and that the

petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2241 be dismissed. (ECF No. 14.)

Although the parties were advised of the right to file objections to the Magistrate Judge’s Report

and Recommendation, and of the consequences of failing to do so, no objections have been filed.

        The Report and Recommendation (ECF No. 14) is ADOPTED and AFFIRMED. The

Motion to Dismiss (ECF No. 13) is GRANTED. This action is hereby DISMISSED.

        Petitioner’s motions for declaratory and injunctive relief (ECF No. 5) are DENIED, as

moot.

        Petitioner has waived his right to appeal by failing to file objections. See Thomas v. Arn,

474 U.S. 140 (1985); United States v. Walters, 638 F.2d 947 (6 th Cir. 1981). The Court

therefore DECLINES to issue a certificate of appealability.

        IT IS SO ORDERED.


                                              ______________________________________
                                              ALGENON L. MARBLEY
DATED: November 2, 2020                       CHIEF UNITED STATES DISTRICT JUDGE
